EXECUTION COPY
 
LAYNE CHRISTENSEN COMPANY
2006 EQUITY INCENTIVE PLAN
 


Restricted Stock Agreement




Date of
Grant:                                                                                                    July
29, 2011


Number of Restricted
Shares
Granted:                                                                                One
Hundred Twelve Thousand Five Hundred (112,500)




This Agreement dated July 29, 2011, is made by and between Layne Christensen
Company, a Delaware corporation (the "Company"), and Rene J. Robichaud
("Participant").


RECITALS:


A.           Effective June 8, 2006, the Company's stockholders approved the
Layne Christensen Company  2006 Equity Incentive Plan (the "Plan") pursuant to
which the Company may, from time to time, grant Shares of Restricted Stock or
other equity-based awards to eligible Service Providers of the Company.


B.           As an inducement for the Participant to accept employment with the
Company and to provide Participant significant incentive to advance the
interests of the Company, the Company desires to grant to Participant pursuant
to the terms and conditions established by the Committee and set forth herein,
shares of Restricted Stock under the Plan.


AGREEMENT:


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:


1.           Incorporation of Plan.  All provisions of this Award Agreement and
the rights of Participant hereunder are subject in all respects to the
provisions of the Plan and the powers of the Committee therein
provided.  Capitalized terms used in this Agreement but not defined shall have
the meaning set forth in the Plan.


2.           Grant of Restricted Stock.  Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant that number of Shares of Restricted Stock identified above
opposite the heading "Number of Restricted Shares Granted" (the "Restricted
Shares").
 
3.           Restrictions on Transfer/Vesting Date.  Subject to any exceptions
set forth in this Agreement or in the Plan, the Restricted Shares or the rights
relating thereto may not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
prior to the vesting date for such Restricted Shares (the "Vesting Date"), as
identified below.  On the Vesting Date, such restriction on transfer shall lapse
and the Restricted Shares, if not previously forfeited pursuant to Section 4
below, will become freely transferable under this Agreement and the Plan,
subject only to such further limitations on transfer, if any, as may exist under
applicable law or any other agreement binding upon Participant.  Subject to any
exceptions listed in this Agreement or in the Plan, the Restricted Shares shall
become vested in accordance with the schedule set forth below:
 

 
 

--------------------------------------------------------------------------------

 

 
Applicable Tranche / Number of Shares
Vesting Conditions
Tranche I
 
37,500 Shares
37,500 of the Restricted Shares (the "Tranche I Shares") will become vested in
accordance with the below vesting schedule based solely on Participant's
continued service with the Company. Except in the event of a Change in Control,
Participant must be employed by the Company on the applicable Vesting Date below
to become vested in the below listed shares:
 
   
Number of Shares Vesting / Total Cumulative Number of Shares Vested
Vesting Date
     
7,500 / 7,500
July 29, 2012
     
7,500 / 15,000
July 29, 2013
     
7,500 / 22,500
July 29, 2014
     
7,500 / 30,000
July 29, 2015
     
7,500 / 37,500
July 29, 2016
           
Tranche II
18,750 Shares
 
18,750 of the Restricted Shares (the "Tranche II Shares") vest if (A) during the
three-year period commencing on July 29, 2013 and ending on July 29, 2016, the
closing market price of the Company's common stock on each day during a
twenty-one (21) consecutive day trading period has been $34.31 or greater and
(B) Participant is employed by the Company on the last day of such twenty-one
day period.  All Tranche II Shares are subject to cliff-vesting only and will
vest, if all, on the above-referenced twenty-first day if the above-described
share closing price condition is satisfied.
 
Tranche III
18,750 Shares
 
18,750 of the Restricted Shares (the "Tranche III Shares") vest if (A) during
the three-year period commencing on July 29, 2013 and ending on July 29, 2016,
the closing market price of the Company's common stock on each day during a
twenty-one (21) consecutive day trading period has been $39.31 or greater and
(B) Participant is employed by the Company on the last day of such twenty-one
day period.  All Tranche III Shares are subject to cliff-vesting only and will
vest, if all, on the above-referenced twenty-first day if the above-described
share closing price condition is satisfied.
 

 
 
 
 
2

--------------------------------------------------------------------------------

 


Tranche IV
37,500 Shares
37,500 of the Restricted Shares (the "Tranche IV Shares") vest if the Company's
TSR (as defined below) for the five-year period ending July 29, 2016 is at or
greater than the 90th percentile of the Company's peer companies' TSR for the
same period.  If the Company's TSR for the same five-year period is less than
the 90th percentile but greater than the 50th percentile of the Company's peer
companies' TSR for the same period, than a fraction of the total 37,500 Tranche
IV Shares shall vest in accordance with the Tranche IV Vesting Table set forth
on Appendix A to this Agreement.
 
For purposes of determining the Company's and the Company's peer companies' TSR:
 
(a)           TSR shall be calculated applying the same formula set forth in
Item 201(e) of Regulation S-K adopted by the United States Securities and
Exchange Commission (which measures TSR by dividing the sum of the cumulative
amount of dividends for the measurement period, assuming dividend reinvestment,
and the difference between the registrant's share price at the end and the
beginning of the measurement period; by the share price at the beginning of the
measurement period) and,
 
(b)           The Company's peer companies will be determined by the Company's
Compensation Committee in its sole discretion but consistent with the Company's
past practices of determining the Company's peer group companies for
compensation purposes.
 
 

 
4.           Certificates.  The Restricted Shares shall be issued in the name of
Participant or a nominee of Participant as of the Date of Grant.  One or more
certificates representing the Restricted Shares shall bear a legend similar to
the following:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE LAYNE CHRISTENSEN COMPANY 2006 EQUITY INCENTIVE
PLAN AND THE APPLICABLE RESTRICTED STOCK AGREEMENT PURSUANT TO WHICH THE SHARES
WERE ISSUED.  THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE AND CANNOT BE
SOLD, DONATED, TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED EXCEPT IN
ACCORDANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT,  COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF LAYNE CHRISTENSEN COMPANY.
 
5.           Effect of Change in Control of Company.  If a Change in Control of
the Company occurs before July 29, 2016, all Tranche I, II, III and IV Shares
which have not already vested in accordance with this Agreement shall become
fully vested upon the consummation of the Change in Control regardless of the
Company's stock price and TSR performance through the date of the Change in
Control.
 
6.           Forfeiture Prior to Vesting.  Notwithstanding Section 8.6 of the
Plan, if Participant's position as a Service Provider with the Company or any of
its Affiliates is terminated for any reason, including, without limitation,
Participant's death, Disability, termination by the Company with or without
cause or voluntary resignation, in any case before the Vesting Date for one or
more of the Restricted Shares hereunder, Participant will thereupon immediately
forfeit any and all unvested Restricted Shares. Upon the forfeiture of any
Restricted Shares, the full ownership of such Restricted Shares and rights will
revert to the Company and Participant shall have no further rights under this
Agreement.  For purposes of this Agreement, transfer of employment between the
Company and any of its Affiliates (or between Affiliates) does not constitute a
termination of Participant's position as a Service Provider.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
7.           Dividends and Voting.  Participant is entitled to (i) receive all
dividends, payable in stock, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any forfeiture of the
Restricted Shares by Participant, provided that any such dividends paid in cash
are to be held in escrow by the Company and, such cash dividends and
distributions are to be subject to the same rights, restrictions on transfer and
conditions regarding vesting and forfeiture as the Restricted Shares with
respect to which such dividends or distributions are paid at the time of
payment, and (ii) exercise all voting rights with respect to the Restricted
Shares, if the record date for the exercise of such voting rights occurs on or
after the Date of Grant hereunder and prior to any transfer or forfeiture of
such Restricted Shares.  In the event of forfeiture by Participant of any or all
of the Restricted Shares or any of the equity securities distributed to
Participant with respect thereto, Participant forfeit all cash dividends held in
escrow and relating to the underlying forfeited Restricted Shares and must
returned to the Company any distributions previously paid to Participant with
respect to such Restricted Shares.
 
8.           Withholding with Stock.  Unless specifically denied by the
Committee, Participant may elect to pay all minimum required amounts of tax
withholding, or any part thereof, by electing to transfer to the Company Shares
having a value equal to the minimum amount required to be withheld under
federal, state or local law or such lesser amount as may be elected by the
Participant. The value of Shares to be transferred to the Company shall be based
on the Fair Market Value of the Stock on the date that the amount of tax to be
withheld is to be determined (the "Tax Date"), as determined by the Committee.
Any such elections by the Participant to have Shares withheld for this purpose
will be subject to the following restrictions:


(a)           All elections must be made prior to the Tax Date;


(b)           All elections shall be irrevocable; and


(c)           If Participant is an officer or director of the Company within the
meaning of Section 16 of the 1934 Act ("Section 16"), the Participant must
satisfy the requirements of such Section 16 and any applicable rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.


9.           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


10.           Notice of I.R.C. Section 83(b) Election.   If Participant makes an
election under Section 83(b) of the Code, Participant shall promptly notify the
Company of such election.


11.           Amendment.  This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.


12.           Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.


13.           Binding Effect.  Except as expressly stated herein to the
contrary, this Agreement will be binding upon and inure to the benefit of the
respective heirs, legal representatives, successors and assigns of the parties
hereto.


This Agreement has been executed and delivered by the parties hereto.





The Company:    Participant:         Layne Christensen Company                  
 
By:
  /s/ Steve F. Crooke          /s/ Rene J. Robichaud
Name:
Steve F. Crooke
 
Rene J. Robichaud
Title:
Senior Vice President—General Counsel
   




 
4

--------------------------------------------------------------------------------

 
Appendix A

Tranche IV Shares Vesting Table


LAYN 5-Year TSR Percentile
Fraction of Tranche IV Shares Vesting if LAYN 5-Year TSR is less than 90th
Percentile of Peer Companies' TSR for 5-Yr Period ending July 29, 2016
50th Percentile or Below
0.0000
51
0.0125
52
0.0250
53
0.0375
54
0.0500
55
0.0625
56
0.0750
57
0.0875
58
0.1000
59
0.1125
60
0.1250
61
0.1375
62
0.1500
63
0.1625
64
0.1750
65
0.1875
66
0.2000
67
0.2125
68
0.2250
69
0.2375
70
0.2500
71
0.2625
72
0.2750
73
0.2875
74
0.3000
75
0.3125
76
0.3583
77
0.4042
78
0.4500
79
0.4958
80
0.5417
81
0.5875
82
0.6333
83
0.6792
84
0.7250
85
0.7708
86
0.8167
87
0.8625
88
0.9083
89
0.9542
90th and above
1.0000


 
 
 